
	
		III
		111th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Bayh, Mr.
			 Begich, Mr. Bingaman,
			 Mr. Burr, Mr.
			 Cardin, Mr. Cochran,
			 Ms. Collins, Mr. Cornyn, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Feingold, Mrs. Feinstein, Mrs.
			 Gillibrand, Mr. Inouye,
			 Mr. Kennedy, Ms. Klobuchar, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Martinez, Mr. Menendez, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Specter, Mr. Whitehouse, Mr.
			 Johnson, Mr. Hatch,
			 Mr. Gregg, Mr.
			 Brown, and Mrs. Hagan)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 24 through 26, 2009, as
		  Global Youth Service Days.
	
	
		Whereas Global Youth Service Days is an annual public
			 awareness and education campaign that highlights the valuable contributions
			 that young people make to their communities throughout the year;
		Whereas the goals of Global Youth Service Days are to
			 mobilize the youth of the United States to identify and address the needs of
			 their communities through community service and service-learning opportunities,
			 to support young people in embarking on a lifelong path of volunteer service
			 and civic engagement, and to educate the public, the media, and policymakers
			 about contributions made by young people as community leaders throughout the
			 year;
		Whereas Global Youth Service Days, a program of Youth
			 Service America, is the largest service event in the world and in 2009 is being
			 observed for the 21st consecutive year in the United States and for the 10th
			 year in more than 100 countries;
		Whereas young people in the United States and in many
			 other countries are providing more volunteer service to their communities than
			 in any other generation in history, thereby demonstrating that children and
			 youth not only represent the future of the world but are also leaders and
			 assets today;
		Whereas recent research shows that when high quality,
			 semester-long service-learning is used as a teaching and learning strategy that
			 integrates meaningful community service with the academic curriculum, it
			 increases students’ cognitive engagement, motivation to learn, school
			 attendance, and academic achievement scores;
		Whereas several private foundations and corporations in
			 the United States support community service and service-learning as a means for
			 young people to explore career aspirations and develop the leadership and
			 career-preparedness skills that are necessary for the United States to be
			 competitive in the 21st century, including time management, decision-making,
			 teamwork, and problem solving;
		Whereas a fundamental and conclusive correlation exists
			 between youth service, character development, lifelong adult volunteering,
			 philanthropy, and other forms of civic engagement;
		Whereas community service and service-learning provide
			 opportunities for youth to apply their knowledge, idealism, energy, creativity,
			 and unique perspectives to improve their communities by addressing a myriad of
			 critical issues, such as poverty, hunger, illiteracy, education, natural
			 disasters, and climate change;
		Whereas a growing number of Global Youth Service Days
			 projects involve youth working collaboratively across borders to address global
			 issues, to increase intercultural understanding, and to promote the sense that
			 they are global citizens;
		Whereas Global Youth Service Days engages millions of
			 young people worldwide with the support of 50 International Coordinating
			 Committee member organizations, more than 150 National Partners in the United
			 States, 75 State and local Global Youth Service Days Lead Agencies, and
			 thousands of local organizers; and
		Whereas both young people and their communities will
			 benefit greatly from expanded opportunities for youth to engage in volunteer
			 community service and service-learning: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of the youth of the United States and
			 encourages the cultivation of a civic bond between young people dedicated to
			 serving their neighbors, their communities, and the Nation;
			(2)designates April
			 24 through 26, 2009, as Global Youth Service Days; and
			(3)calls on the
			 people of the United States to observe Global Youth Service Days by—
				(A)encouraging youth
			 to participate in community service and service-learning projects and joining
			 youth in such projects;
				(B)recognizing the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)supporting the
			 volunteer efforts of young people and engaging them in meaningful community
			 service, service-learning, and decision-making opportunities, as an investment
			 in the future of the United States.
				
